Citation Nr: 1610919	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-44 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for low back pain.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to April 2002 and from March 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
In May 2013 and again in August 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In April 2015 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran underwent VA examinations for her low back disability in March 2010 and May 2013.  As noted in the May 2013 Board remand, service treatment records of June 2004 show that the Veteran was found to have incurred an injury leading to a lumbar disc herniation.  The March 2010 VA examiner diagnosed the Veteran with chronic lumbosacral strain and opined that it had no relationship to service.  However, the examiner did not acknowledge or mention at all the lumbar disc herniation noted in 2004.

The May 2013 VA examiner also opined that that it was less likely than not that the Veteran's current low back condition was caused by or related to active service.  The examiner noted that a review of the claims file did not show any notes concerning low back problems.  The examiner stated that while the May 2013 remand instructions noted that the Veteran was diagnosed with lumbar disc herniation in June 2004, he could not find this documentation in his review of the service treatment records.  The examiner indicated that he was willing to reconsider his opinion depending on the validity of this note.

As has now been noted multiple times by the Board, the Veteran was assessed with a lumbar disc herniation on a June 5, 2004, physical profile and restricted from doing sit-ups.   In August 2014 the Board remanded the file for a new opinion from the VA examiner who was specifically requested to "comment on the diagnosis of a lumbar disc herniation in a June 2004 service treatment record."  The file was returned to the VA examiner who in October 2014 stated that he was again unable to locate any documentation as to a back condition in the Veteran's STRs and that therefore it was less likely that the Veteran's current back complaint is caused by or related to service.  

The Board obtained a specialist statement on the matter in November 2015, which concluded that no opinion could be given on the issue due to the lack of MRI's, CT scans, isotope bone scans or x-rays of the spine available for review.  As such, the Board concludes that a new examination is necessary.  See Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); see also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

Additionally, the most recent VA treatment records in the Veteran's file are dated May 2013.  Any of the Veteran's VA treatment records created since that time should be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA treatment records generated since May 2013 that pertain to the Veteran. 

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran has a current low back disability and if so, whether the condition is related to or had its onset during service.  

The examiner should review the Veteran's entire claims file.

The examiner should conduct any necessary testing, including any tests recommended by the November 2015 specialist that are deemed appropriate and available. 

The examiner should provide an explanation and reasons for his/her opinion and conclusions, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner must acknowledge and comment on the diagnosis of a lumbar disc herniation in the Veteran's June 5, 2004, physical profile.  

The examiner should also acknowledge and comment on the Veteran's competent reports of having back symptoms since service.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

